Order of April 27, 1962 vacated and stay of March 14, 1962, reinstated. The letter of appellant’s attorney stating he was withdrawing the appeal did not itself terminate the appeal which can be discontinued only on our order. Either party may now submit an order discontinuing the appeal which order shall provide that the time fixed by the order of the Special Term appealed from to file an amended statement of lien be extended to five days from the notice of entry of such order of discontinuance. On an appeal from an order allowing an appellant an alternative of performing some further act within a given time, it is the usual practice on affirmance to extend the time; and upon discontinuance of appeal the same result would follow as a matter of course. Bergan, P. J., Coon, Gibson, Reynolds and Taylor, JJ., concur.